Citation Nr: 1019987	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-36 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a heart condition 
secondary to the service-connected diabetes mellitus, type 
II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the Veteran initially appealed claims 
for service connection for depression secondary to his 
service connected diabetes mellitus and for entitlement to 
individual unemployability but subsequently withdrew the 
claims.  As such, the only claims still before the Board are 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD) and entitlement to service connection 
for a heart condition as secondary to the service-connected 
diabetes mellitus as reflected on the title page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 

The issue of entitlement to service connection for a heart 
condition as secondary to the service connected diabetes 
mellitus, type II is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.  The claimed in-service stressful 
experiences have not been corroborated and any diagnosis of 
PTSD was made based on an unverified account of in-service 
events given by the Veteran.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March, May, and 
December 2005 prior to the date of the issuance of the 
appealed February 2006 rating decision.

The Board further notes that, in June 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded VA 
examinations in August 2005 that were fully adequate for the 
purposes of determining the etiology and nature of the 
Veteran's claimed disabilities.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The DSM-IV diagnostic criteria for PTSD include exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and a response that 
involved intense fear, helplessness, or horror.  Additional 
diagnostic criteria must be met before a diagnosis of PTSD is 
warranted.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis will be 
accepted as showing preservice origin.  38 C.F.R. § 3.303 
(c).

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in §3.310(a) of this chapter, disability resulting 
from them may not be service-connected. However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected.

Background

The Veteran contends that he has PTSD related to his active 
service.  He provided stressor incidents that occurred during 
the course of his tour of duty, which he believes, resulted 
in the development of his PTSD.

The Veteran has submitted several statements in which he 
describes his claimed stressors.  Information regarding his 
stressors was also provided by him to his VA and private 
examiners.  To summarize, the Veteran reported that he was 
assigned to a Korean unit in An Khe.  He stated that his job 
was to use a searchlight to find the Viet Cong and then 
report the coordinates.  He further stated that he once went 
on patrol with the unit and was forced to kill an enemy 
soldier when they were ambushed, the following morning the 
Korean soldiers brought him the head of the Viet Cong soldier 
he had killed.  Additionally, he stated that upon returning 
home to the United States after his tour of duty, the 
unwelcoming environment amplified feelings of hate he had 
from his exposure to combat and killing.  

Service records indicate that the Veteran had service in the 
Republic of Vietnam from July 1970 to July 1971 with a 
military occupational specialty of switchboard operator.  
However, the Veteran's service treatment records are negative 
for any evidence of complaints or treatment for a psychiatric 
disability.  

The Veteran underwent a mental health evaluation in January 
2005.  The VA examiner indicated that the Veteran claimed his 
in-service stressor, the previously mentioned killing of the 
Viet Cong soldier, caused him intrusive and distressing 
recollections, memories, and nightmares.  The Veteran also 
reported that he had lost his job as a welder in the past 
four to five years and that caused him to go bankrupt and 
lose his home.  After an interview with the Veteran and 
mental status examination, the examiner found that the 
Veteran met the criteria for a diagnosis of depression and 
anxiety, not otherwise specified, and rule out PTSD.  

A June 2005 behavioral progress note contains the same 
diagnosis to rule out PTSD.  

A June 2005 Vet Center treatment record showed that the 
Veteran had many PTSD symptoms, including impaired sleep with 
frequent nightmares, recurrent and intrusive recollections of 
specific combat incidents, emotional numbing, feelings of 
detachment, anger/rage reactions irritability, startle 
reactions, depression, and anxiety.  This report included a 
diagnosis of PTSD, which was noted that the Veteran 
experienced significant subjective distress that was 
associated with unresolved combat experiences.  

The Board notes that at the August 2005 VA examination for 
depression, the examiner noted that the Veteran showed 
symptoms of chronic combat related PTSD.  This was based of 
the Veteran's previously mentioned stressor information.  

There are additional mental health treatment reports from 
March and September 2006, March 2007, and June 2008, which 
all show a diagnosis of rule out PTSD.

Analysis

The Board finds that entitlement to service connection for 
PTSD must be denied. Although, the Veteran has a current 
diagnosis of PTSD, there is no credible supporting evidence 
that the claimed in-service stressor occurred. 

The Board must make a specific finding as to whether or not 
the Veteran actually engaged in combat.  Zarycki v. Brown, 6 
Vet. App. 91 (1993).  If he was engaged in combat, then no 
additional credible supporting evidence of his claimed 
stressor is required.

The Veteran's personnel records show that he served as a 
switchboard operator.  He did not receive a Combat Infantry 
Badge, a Purple Heart, or any other commendation that would 
tend to connote participation in combat.  While the Veteran 
himself does indicate that he participated in combat-like 
situations there is no evidence to corroborate this assertion 
and as stated above his own testimony by itself is not 
sufficient to establish the incurrence of a stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).  Therefore, the Board finds that the 
Veteran was not engaged in combat during service. 

As the Veteran did not participate in combat, there must be 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although the Veteran reports experiencing 
anxiety and fear throughout his tour, the RO states that the 
specific stressors he provided, to include the killing of an 
enemy combatant, are unverifiable events.  Additional 
information was requested from the Veteran, but he has not 
provided the details about these events that might possibly 
allow for verification.  Therefore, there is no credible 
supporting evidence that the claimed stressors occurred. 
Consequently, the Board finds that service connection for 
PTSD based on a stressor experienced by the Veteran in 
service is not in order. The preponderance of the evidence is 
against the claim. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran contends that he has a heart condition secondary 
to his service connected diabetes mellitus type II.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310.

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

The February 2006 rating decision denied service connection 
for a heart condition as secondary to the service connected 
diabetes mellitus type II because there was no evidence of a 
heart condition.  Since that denial the Veteran has submitted 
evidence of an October 2009 inferior myocardial infarction, 
with a waiver of consideration by the agency of original 
jurisdiction (AOJ).  As this was not previously adjudicated 
by the RO, there has been no consideration of the connection 
between this heart condition and the service connected 
diabetes mellitus type II.  No competent medical opinion has 
been obtained as to this secondary relationship.  As such 
opinion is critical to the claims, a remand is required for 
this purpose.

Therefore, an opinion should be obtained in order to clarify 
whether the Veteran's claimed heart condition is caused or 
aggravated by his service-connected diabetes mellitus.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disability on 
appeal.  After the Veteran has signed the 
appropriate releases, those records not 
already on file should be obtained and 
associated with the claims folder.  
Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should arrange for the 
veteran's medical records to be reviewed 
by a qualified VA physician.  The 
Veteran's entire claims file must be made 
available to the examiner for review prior 
to his report.  After reviewing the claims 
and associated VA medical records, the VA 
physician should provide an opinion as to 
whether the Veteran has a current chronic 
heart condition and, if so, whether it is 
at least as likely as not (i.e. a 50 
percent or greater probability) that 
service-connected diabetes mellitus type 
II caused or resulted in an increase in 
severity of such heart condition, 
including the October 2009 inferior 
myocardial infarction.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached. 

3.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
heart condition secondary to his service 
connected diabetes mellitus type II in 
light of all pertinent evidence and legal 
authority. If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no 
opinion as to any final outcome warranted.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


